DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1−14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor regards as the invention.
Claims 1−7 are apparatus claims. As such, the claims are indefinite where Applicant positively recites a method step, since it becomes unclear if a person would need to perform that step to infringe on the apparatus, or whether merely being in possession of the apparatus would infringe the claim. Applicant can clarify by amending to recite “configured to” or similar language. For example, “the first propeller increases its rotational speed and subsequently decreases its rotational speed” can be changed to “the first propeller is configured to increase its rotational speed and subsequently decrease its rotational speed.”
Claims 8−14 are method claims. The method steps of “providing…” are clear, however it is unclear which of the other limitations are intended to be positively recited method steps. For instance, “the first blade length and the first blade pitch are tuned in order to achieve a desired response function” in claim 10 is identical to a limitation in apparatus claim 3. It is unclear if this is merely intended to be a structural limitation or a method step. To clarify that this is a method step to be performed, Applicant should amend to “tuning the first blade length and the first blade pitch in order to achieve a desired response function…” or similar construction.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1−2, 7−9, and 14 are rejected under 35 USC 102(a)(1) as being anticipated by US Patent No. 10,633,083 to Oberndorfer et al. (“Oberndorfer”).
Regarding claim 1, Oberndorfer teaches a system, comprising:
a first propeller 244 having a shorter blade length and a lower inertia than a second propeller 242 (see fig. 7, where one of ordinary skill in the art would understand that the moment of inertia of a rotating body depends upon the distribution of that body’s mass from the axis of rotation, hence the shorter propeller having lower inertia);
the second propeller having a longer blade length and a higher inertia than the first propeller (fig. 7);
an electromagnetic field emitter (354c, see fig. 3B) that is coupled to one of the first propeller or the second propeller; and
an electromagnetic field receptor (352m) that is coupled to a other one of the first propeller or the second propeller that is not coupled to the electromagnetic field emitter, wherein:
the electromagnetic field emitter emits an electromagnetic field (col. 6 lines 48−57) and in response to the electromagnetic field:
the electromagnetic field receptor and its coupled propeller rotate in a first rotational direction 372; and
the electromagnetic field emitter and its coupled propeller rotate in a second and counter-rotational direction 374 (col. 6 lines 37−47); and
in response to a second electromagnetic field associated with increasing torque:
the first propeller increases its rotational speed and subsequently decreases its rotational speed; and
the second propeller increases its rotational speed at a rate that is slower than the increase in the rotational speed of the first propeller. (One of ordinary skill in the art would understand the arrangement of Oberndorfer to act in this manner, since the force exerted by each rotor/propeller on the other is equal and opposite but the moment of inertia of the first propeller is lower. The lower moment of inertia leads to faster initial acceleration relative to the larger rotor, however as the larger rotor gradually accelerates to its steady state angular velocity, the absolute angular velocity of the smaller rotor decreases to its steady state velocity to maintain conservation of angular momentum.)
Regarding claim 2, Oberndorfer teaches that the first propeller having the shorter blade length is located below the second propeller having the longer blade length (fig. 7).
Regarding claim 7, Oberndorfer teaches that the system is included in an electric vertical takeoff and landing (eVTOL) vehicle (Abstract, where one of ordinary skill in the art would understand the UAV of the Abstract and figure 1A to be a VTOL aircraft commonly referred to in the art as a hexacopter); and
all propellers included in the eVTOL vehicle have a corresponding and coaxial propeller with a different blade length (fig. 7).
Regarding claims 8−9 and 14, Oberndorfer is understood as teaching the method steps of providing the elements of the system discussed previously with regard to claims 1−2 and 7.
Allowable Subject Matter
Claims 3−6 and 10−13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Oberndorfer is considered the nearest prior art. Oberndorfer discloses that the propellers may have separate pitches (col. 5 lines 51−63) and different diameters (col. 5 lines 64−67). The differing propeller diameters would behave as discussed above in a transient state acceleration/deceleration, however Oberndorfer does not discuss this transient phenomena where the propellers behave as shown in Applicant’s figure 5B. Absent such a teaching, it would not have been obvious to one of ordinary skill in the art to attempt to tune this transient response to achieve different design goals, except through impermissible hindsight.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael B Kreiner whose telephone number is (571)270-5379. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.B.K./
Examiner, Art Unit 3642                        

/BRIAN M O'HARA/
Primary Examiner, Art Unit 3642